DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-5, 7, 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonzi (U.S. Patent NO. 5,464,572).

Regarding claim 1, Bonzi discloses a humidifier (figs 1-2), comprising: 
a water tank (2) configured to store a supply of water; 
a chamber (27) in fluid communication with the water tank and configured to receive the supply of water; 
a mist generator (9) disposed in the chamber and configured to generate a mist of water droplets from the supply of water; 
a tube (4) in fluid communication with the chamber to direct the mist of water droplets to flow from the chamber to an exterior space through an outlet (5) of the humidifier; and 
a mist accelerator (12) disposed in proximity (as its on the same side of the humidifier) to the outlet and configured to generate a forced air flow to accelerate the mist of water droplets flowing out from the outlet.
	
Regarding claim 2, Bonzi further discloses wherein: the outlet (5) is configured to direct the mist of water droplets flowing out from the outlet in a first direction (see annotated fig 1 below); and 
the mist accelerator (12) is configured to generate the forced air flow to flow in a second direction (see annotated fig 1 below).

    PNG
    media_image1.png
    535
    698
    media_image1.png
    Greyscale

Regarding claim 3, Bonzi further discloses wherein the first direction is substantially parallel to the second direction (see annotated fig 1 above).

Regarding claim 4, Bonzi further discloses wherein the first direction traverses the second direction (see annotated fig 1 above).

Regarding claim 5, Bonzi further discloses wherein the first direction traverses the second direction at a predetermined angle (90°, see annotated fig 1 above).

Regarding claim 7, Bonzi further discloses wherein the mist accelerator (12) includes a fan (12) to generate the forced air flow.

Regarding claim 9, Bonzi further discloses wherein the fan (12) is configured to push the mist of water droplets flowing out from the outlet (5) away from the fan.

Regarding claim 10, Bonzi further discloses wherein: the fan (12) includes at least one blade in a center portion of the fan to generate the forced air flow (as an axial fan as shown would have a blade in the center).

Regarding claim 18, Bonzi discloses a method for regulating a humidity in an environment using a humidifier (figs 1 and 2), the method comprising: providing a supply of water in a chamber (27) of the humidifier; 
generating a mist of water droplets from the supply of water in the chamber using an ultrasound transducer (9); 
directing the mist of water droplets from the chamber to the environment exterior to the humidifier through an outlet (5) of the humidifier; and 
accelerating the mist of water droplets flowing out from the outlet using a forced air flow generated by a mist accelerator (12) disposed in proximity to the outlet.

Regarding claim 19, Bonzi further discloses wherein accelerating the mist of water droplets comprises: 
accelerating the mist of water droplets flowing out from the outlet using the forced air flow by pushing the mist away from the mist accelerator (12).

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi et al. (Japanese Patent Publication JP2019190817A, “Takahashi”). 

Regarding claim 1, Takahashi discloses a humidifier (1st embodiment), comprising: 
a water tank (21) configured to store a supply of water; 
a chamber (3) in fluid communication with the water tank and configured to receive the supply of water; 
a mist generator (33) disposed in the chamber and configured to generate a mist of water droplets from the supply of water; 
a tube (52) in fluid communication with the chamber to direct the mist of water droplets to flow from the chamber to an exterior space through an outlet (512) of the humidifier; and 
a mist accelerator (4) disposed in proximity to the outlet and configured to generate a forced air flow to accelerate the mist of water droplets flowing out from the outlet.

Regarding claim 2, Takahashi further discloses wherein: the outlet (512) is configured to direct the mist of water droplets flowing out from the outlet in a first direction; and 
the mist accelerator (4) is configured to generate the forced air flow to flow in a second direction (as the mist accelerator is rotatable).

Regarding claim 6, Takahashi further discloses wherein the mist accelerator (4) is movably disposed in proximity to the outlet (512) to allow adjustment of the second direction (figs 13 and 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim(s) 8 and 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonzi (U.S. Patent NO. 5,464,572) in view of Bae et al. (Korean Patent Publication KR20160012796A, “Bae”).

Regarding claim 8, Bonzi discloses all previous claim limitations. However, Bonzi does not explicitly disclose wherein the fan is configured to draw the mist of water droplets flowing out from the outlet toward the fan. Bae, however, teaches a humidifier (fig 1-10) wherein a fan (5) is configured to draw the mist of water droplets flowing out from the outlet toward the fan. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bonzi to provide the fan of Bae in order to the flow mist to be directed as desired by the user (as the fan is adjustable).


Regarding claim 12, Bonzi discloses an ultrasonic humidifier, comprising: 
a water tank (2) configured to store water; 
a cover (see annotated fig 1 below) movably disposed above the water tank to allow refilling of the water tank (via 7); 
a chamber (27) in fluid communication with the water tank and configured to receive a supply of water; 
an ultrasonic transducer (9) disposed in the chamber and configured to generate a mist of water droplets from the supply of water; 
a tube (4) in fluid communication with the chamber to direct the mist of water droplets to flow from the chamber to an exterior space through an outlet (5) disposed on the cover.

    PNG
    media_image2.png
    625
    746
    media_image2.png
    Greyscale

However, Bonzi does not explicitly disclose a fan disposed on the cover and configured to generate an air flow to accelerate the mist of water droplets flowing out from the outlet. Bae, however, discloses a humidifier (figs 1-10) wherein a fan (5) disposed on a cover (14) and configured to generate an air flow to accelerate the mist of water droplets flowing out from an outlet. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bonzi to provide the fan of Bae in order to the flow mist to be directed as desired by the user.

	Regarding claim 13, the combination of Bonzi and Bae discloses all previous claim limitations. Bonzi, as modified, further discloses a nozzle (5, Bonzi) disposed at the outlet and configured to direct the mist of water droplets flowing out from the outlet toward the fan (5, Bae). 

	Regarding claim 14, the combination of Bonzi and Bae discloses all previous claim limitations. Bonzi, as modified, further discloses wherein the fan (5, Bae) is angularly disposed on the cover to generate the air flow that flows along a first direction that is non-perpendicular to a horizontal plane (as it is adjustable).

	Regarding claim 15, the combination of Bonzi and Bae discloses all previous claim limitations. Bonzi, as modified, further discloses wherein a position of the fan (5, Bae) is adjustable to adjust the first direction (as it is adjustable).

	Regarding claim 16, the combination of Bonzi and Bae discloses all previous claim limitations. Bonzi, as modified, does not explicitly disclose wherein the fan is rotatably connected to the ultrasonic humidifier by a handle to allow adjustment of the position of the fan. However, the examiner takes Official Notice that is well known to provide a handle on a fan to allow for the fan to be adjusted and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bonzi, as modified, to provide a handle.  

	Regarding claim 17, the combination of Bonzi and Bae discloses all previous claim limitations. Bonzi, as modified, does not explicitly disclose a second fan disposed at a bottom portion of the ultrasonic humidifier, wherein the second fan is configured to generate a second air flow to move the mist of water droplets generated by the ultrasonic transducer from the chamber toward the outlet along the tube. Bae, however, discloses provided a second fan (23) disposed at a bottom of a humidifier (fig 4). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bonzi, as modified, to provide a second fan such as taught by Bae in order to improve the airflow through an out of device. 

7.	Claim(s) 11 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonzi as applied to claims 1 and 18 above, and further in view of Washio (Japanese Patent Publication JP2017116164A).

Regarding claim 11, Bonzi discloses all previous claim limitations. However, Bonzi does not explicitly disclose a humidity sensor configured to detect a humidity level in an environment around the humidifier and generate a signal indicating the humidity level; and a controller communicatively coupled to the humidity sensor and configured to: receive the signal indicating the humidity level; determine whether the humidity level reaches a threshold based on the signal; and control the mist accelerator to adjust the forced air flow based on the determination. Washio, however, discloses a humidifier wherein a humidity sensor (34) configured to detect a humidity level in an environment around the humidifier and generate a signal indicating the humidity level; and a controller (51) communicatively coupled to the humidity sensor and configured to: receive the signal indicating the humidity level; determine whether the humidity level reaches a threshold based on the signal; and control a mist accelerator (14) to adjust the forced air flow based on the determination (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bonzi to provide the controller and sensor of Washio in order to efficiently control the system. 

Regarding claim 20, Bonzi discloses all previous claim limitations. However, Bonzi does not explicitly disclose detecting, by a humidity sensor, a humidity level in the environment; generating, by the humidity sensor, a signal indicating the humidity level; receiving, by a controller communicatively coupled to the humidity sensor, the signal; determining, by the controller, whether the humidity level reaches a threshold based on the signal; and controlling, by the controller, the mist accelerator to adjust the forced air flow based on the determination. Washio, however, discloses a humidifier wherein a humidity sensor (34) configured to detect a humidity level in an environment around the humidifier and generate a signal indicating the humidity level; and a controller (51) communicatively coupled to the humidity sensor and configured to: receive the signal indicating the humidity level; determine whether the humidity level reaches a threshold based on the signal; and control a mist accelerator (14) to adjust the forced air flow based on the determination (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Bonzi to provide the controller and sensor of Washio in order to efficiently control the system. 


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763